Order issued September     iy , 2012



                                             In The
                                 Tourt afAppeato
                          ci1ttiElistrirt ufa'rxas at Dallas
                                      No. 05-12-00896-CV


                   MARY E. BIVINS FOUNDATION, ET AL., Appellants
                                               V.
             HIGHLAND CAPITAL MANAGEMENT, L.P., ET AL., Appellees


                                           ORDER

       On September 7, 2012, a supplemental clerk' s record was filed containing the documents

requested in this Court's order dated July 25, 2012. Accordingly, appellants' brief is due THIRTY

DAYS from the date of this order.